DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 41,26,27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sunbeam Corporation GB 1131427 (hereafter “GB 427”).
With regard to claim 41, GB 427 discloses a handheld appliance (see figs 1 and 2) having a body 10 and an attachment 12, the body 10 comprising an attachment mechanism that comprises a plurality of slots 11 and at least one actuator 15/15’, the attachment comprising a plurality of protrusions 14 configured to engage with the plurality of slots 11, wherein the actuator 15/15’ has a first position (depressed radially inwardly) and a second position (extended radially outwardly), and the actuator 15/15’ is moved from the first position towards the second position as a first protrusion 14 of the plurality of protrusions engages with a first slot of the plurality of slots.  This is accomplished when the 
With regard to claim 26, note that the body 10 has a first (righthand) and second (lefthand) end, and the attachment mechanism is adjacent the second end.  See fig. 1 and 2.  The body 10 comprises a wall 10’’’ having an outer (exterior) surface and an inner (interior) surface, and wherein at the second end, the wall 10’’’ comprises a chamfer 25 (in the form of a relief) extending around the inner surface.  
With regard to claim 27, note that the chamfer 25 extends from the inner surface towards the outer surface, towards the second end.  See fig. 2.

Allowable Subject Matter
Claims 1-25,32-40 are allowed.
Claims 28-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 41,26,27 have been considered but are moot because the new grounds of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D LUCCHESI whose telephone number is (571)272-4977.  The examiner can normally be reached on M-F 800-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772